Citation Nr: 1753151	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  11-08 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  What evaluation is warranted for posttraumatic stress disorder since September 24, 2009?  

2.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  


REPRESENTATION

Appellant represented by:	Christopher L. Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to March 1973.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran testified before the undersigned during an October 2014 hearing.  

In April 2015 the Board, in pertinent part, granted entitlement to service connection for posttraumatic stress disorder, and remanded the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders for additional development.  Thereafter, the appellant filed a notice of disagreement to the initial rating assigned for posttraumatic stress disorder.  Following a Board remand in June 2016, the RO confirmed and continued the assigned 50 percent rating for posttraumatic stress disorder, and continued its prior denial of entitlement to individual unemployability benefits due to service connected disorders.


FINDINGS OF FACT

1.  Since September 24, 2009, the Veteran's posttraumatic stress disorder has been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  Resolving reasonable doubt in the Veteran's favor, his posttraumatic stress disorder precludes him from securing and maintaining a substantially gainful occupation consistent with his education and work experience.  

CONCLUSIONS OF LAW

1.  The schedular criteria for a 70 percent rating for posttraumatic stress disorder have been met since September 24, 2009.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).  

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a total disability evaluation based on individual unemployability due to a service connected disorder have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.341, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.   38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.  

VA has appropriately notified the Veteran of the information and evidence needed to substantiate and complete his claims.  VA has also obtained identified and available evidence, conducted examinations, and provided the Veteran a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of his claims; and therefore, the Board will proceed to the merits of the appeal.  

During his October 2014 hearing before the undersigned Veterans Law Judge, the Veteran testified that his posttraumatic stress disorder precluded him from securing and following a substantially gainful occupation.  After reviewing the file, the Board finds that the appellant's posttraumatic stress disorder is productive of occupational and social impairment in most areas, and that it precludes substantially gainful employment.   


Increased rating 

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Posttraumatic stress disorder is rated in accordance with the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted when there are such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In addition to an increased schedular rating for posttraumatic stress disorder, the Veteran claims entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  To establish entitlement to a total disability evaluation based on individual unemployability there must be impairment so severe that it is impossible to follow a substantially gainful occupation due solely to the Veteran's service-connected disabilities.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.341, 4.16.  Consideration is given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017). 

When the Veteran's schedular rating is less than total, a total rating may nonetheless be assigned provided that if there is only one service-connected disability, that disability shall be rated at 60 percent or more.  In addition, the disabled person must be unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(a).  

In this case, the evidence shows that the Veteran has been treated for many years for psychiatric disabilities, diagnosed as posttraumatic stress disorder and depression.  Following VA examinations in October 2009 and April 2013, the examiners found that the Veteran did not meet the criteria for a diagnosis of PTSD.  Rather, they found that his psychiatric problems were related to familial problems, substance use and abuse, and the impaired state of his health.  It was noted that he had been employed for many years by a cable company but was no longer working due to a back disability.  It was observed that the appellant after stopped working he was granted Social Security disability benefits due primarily to back disorders.  

Treatment and examinations by private health care practitioners, including the Veteran's family physician and a private psychologist paint a different picture of the appellant's psychiatric disability.  In May 2012, the Veteran's family physician, D. L. J., M.D., reported that the Veteran's PTSD was manifested by difficulty in adapting to stressful circumstances; nightmares; speech which was intermittently illogical, obscure, or irrelevant; depression affecting his ability to function independently, appropriately, and effectively; a neglect of personal appearance and hygiene; and an inability to establish and maintain effective relationships.  On average, Dr. J. anticipated that the Veteran's psychiatric impairment would to cause him to miss work more than three times a month.  

In January 2015, the Veteran was examined by a private psychologist, F. B., Psy.D., to determine the severity of the Veteran's psychiatric disability.  Dr. B. found that the Veteran's PTSD was manifested by sleep disturbance and fatigue, decreased energy, a poor memory, personality changes, mood disturbance, emotional lability, feelings of worthlessness, impaired attention and concentration, social withdrawal, nervousness, intrusive and distressing memories, nightmares, cold sweats during sleep, avoidance behavior, and startle response.  Dr. B concluded that the Veteran had a long history of mental health problems and exhibited extreme symptoms of PTSD and depressive disorder.  

In light of the foregoing, the Board finds an approximate balance of evidence for and against his claim for an increased rating for posttraumatic stress disorder.  Under such circumstances,  reasonable doubt is resolved in favor of the Veteran, and the claim will be decided on that basis.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  The Board finds that the claimant's intermittently illogical, obscure, or irrelevant speech; his depression affecting his ability to function independently, appropriately, and effectively; and his neglect of personal appearance and hygiene, more nearly reflect the schedular criteria for an initial rating of 70 percent for that disorder.  To that extent, the appeal is granted.  

In arriving at this decision, the Board has considered the possibility of a still-higher schedular evaluation.  However, the Veteran has not demonstrated the frequency, duration, and severity of any of the manifestations associated with such an increase.  That is, the appellant has not shown symptoms such as an impairment in his thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; a persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

While the Veteran's psychiatric pathology is not shown to meet or more nearly approximate the schedular criteria for a 100 percent evaluation for posttraumatic stress disorder that does not end the inquiry.  Given the duration and severity of the Veteran's symptoms, the Board finds a reasonable basis to grant a total disability evaluation based on individual unemployability.  Not only do the private practitioners support such an assessment, the initial 70 percent evaluation now meets the percentage rating criteria for individual unemployability benefits under 38 C.F.R. § 4.16(a).  It is well to note that Dr. B specifically found that because of his posttraumatic stress disorder the Veteran was unable to complete occupational responsibilities, that he was unable to perform work activities on a sustained, regular basis; and that the claimant's inability to work was solely due to his psychiatric pathology.  As such, the Veteran is assigned a total disability evaluation based on individual unemployability due to his service connected disorder.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.")


ORDER

Entitlement to a 70 percent rating for posttraumatic stress disorder since September 24, 2009 is granted subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is granted subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


